                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEBRASKA


Marcus Witchet,                                       Case No. 8:18-cv-00187-JFB-SMB

               Plaintiff,
                                                            PLAINTIFF’S BRIEF IN
v.                                                       OPPOSITION TO DEFENDANT’S
                                                           MOTION FOR SUMMARY
Union Pacific Railroad Co.,                                      JUDGMENT

               Defendant.                                     Oral Argument Requested



                                   INTRODUCTION

       This case is a battle of expert opinions about whether Plaintiff Marcus Witchet was

qualified to remain in his Truck Operator position with Defendant Union Pacific Railroad

Company (“Union Pacific”) after experiencing neurological symptoms in October 2015.

Instead of conducting a proper individualized inquiry as to whether Witchet could perform

the essential functions of his job, Union Pacific argues semantics, relying solely upon the

label given to Witchet’s condition to make its determination about his fitness for duty.

Witchet has presented material facts showing he was able to perform the essential functions

of the Truck Operator job, and Defendant has not shown that Witchet posed a risk sufficient

to establish a direct threat defense as a matter of law. Furthermore, Defendant is unable to

show that the application of its discriminatory one-percent standard is job-related and

consistent with business necessity or that Witchet should have been disqualified under it.

Therefore, summary judgment should be denied.

          RESPONSE TO UNION PACIFIC’S STATEMENT OF FACTS

       Witchet submits this statement of facts in accordance with NECivR 56.1(b)(1).

Witchet will first respond to Union Pacific’s statement of facts. The numbered paragraphs
in this section correspond to the numbered paragraphs in the statement of undisputed

material facts contained in Defendant’s Brief in Support of Motion for Summary Judgment

(“Def.’s Mem.”). (Dkt. 58.) Witchet then provides a statement of additional facts, which

are either disputed, or which otherwise demonstrate that Union Pacific is not entitled to

judgment as a matter of law.

          1. Denied in part. It is admitted that Witchet began working for Union Pacific

             in September 2011. However, Union Pacific did not immediately classify

             Witchet as a “Truck Operator 2TN+.” (Plf. Ex. 1A, Plaintiff’s Union Pacific

             Work History.)1 Witchet began his employment with Union Pacific as a

             Trackman and was classified as “Truck Operator 2TN+” beginning in February

             2012. (Id.)

          2. Admitted.

          3. Denied in part. It is admitted that the job descriptions for a Truck Operator

             position include the language identified in this paragraph; however, it is denied

             that these items are explicitly identified on the written job descriptions as

             “essential functions” of the position. (Defendant’s Exhibit (“Def. Ex.”) 1B at

             UP_Witchet_000452-56.)

          4. Admitted.

          5. Denied in part. It is admitted that a Truck Operator must obtain and maintain

             a Commercial Driver’s License (“CDL”). It is also admitted that a Truck

             Operator must also meet the physical and medical qualifications established by

             the FMCSA; however, to the extent Defendant implies through this statement



1
    All exhibits labeled “Plf. Ex.” are attached to the Declaration of Lindsey E. Krause.
                                               2
   that the guidelines articulated in the FMCSA Medical Examiner’s Handbook

   are binding law, it is denied. (See Def. Ex. 2B at p. 51.)

6. Admitted.

7. Denied in part. It is admitted that Witchet’s symptoms caused an emergency

   room doctor to be “concerned for a stroke,” however, this fact is not admitted

   to the extent it implies that Witchet was diagnosed with a stroke at that precise

   time. (Def. Ex. 1C at UP_Witchet_000358.) It is further admitted that Witchet

   underwent a neurological workup, including CT and MRI brain imaging

   studies, while he was in the emergency room. Finally, it is admitted that Dr.

   Atta Rehman eventually determined that, based on the MRI conducted while

   Witchet was in the emergency room, Witchet had suffered a cerebrovascular

   accident (“CVA”); however, to the extent Union Pacific is implying that its

   treatment of Witchet was reasonable based on Rehman’s diagnosis or that

   Rehman agrees with Union Pacific’s assessment of Witchet’s abilities or risk

   for future sudden incapacitation, that is denied. (See Plf. Ex. 1B, Rehman Dep.,

   at 103:9-13 (indicating that it is “very unlikely that [Witchet] will have a seizure

   from this tiny stroke”): id. at 50:17-18 (“[Witchet] appears to be neurologically

   stable enough to go to work in my professional opinion.”).)

8. Denied in part. It is admitted that the record referenced stated that Witchet’s

   primary diagnosis was an “Acute CVA (Cerebrovascular Accident).” However,

   it is denied that the term “acute cerebrovascular accident” is always

   synonymous with “stroke.” (See, e.g., Plf. Ex. 1C, Trangle Dep., at 57:6-11.)

9. Denied in part. It is admitted that Union Pacific advised Witchet that it would



                                      3
   begin a fitness-for-duty (“FFD”) evaluation. However, as Defendant articulates

   in its brief, there is a factual question as to whether Witchet informed Union

   Pacific he had suffered a “mild stroke” or whether he informed Union Pacific

   that he was told he may have had a mild stroke, but that his diagnosis was

   unclear. (Def. Ex. 3A at UP_Witchet_000333; Def. Ex. 1A at 68:12-16.)

   Therefore, Witchet denies that he told Union Pacific that he had definitively

   had a “mild stroke.”

10. Denied in part. It is admitted that Union Pacific conducts FFD evaluations.

   However, factual questions remain as to whether the FFD process focuses on

   an employee’s specific health condition and job duties or whether the FFD

   process is based on uniform rules and a generalized understanding of job duties.

   (See, e.g., Plf. Ex. 1D, Charbonneau Dep., at 120:2-21 (explaining that Union

   Pacific does not differentiate based on the severity of a stroke); Holland Dep.,

   Plf. Ex. 1E, at 32:8-15 (indicating he, in general, knows of Witchet’s job

   duties).) It is further admitted that Union Pacific works with the employee to

   gather medical records and sometimes arranges for a third-party medical

   provider to evaluate the employee’s records and condition. However, it is

   denied that these third-party medical providers provide a truly independent

   opinion. (See Plf. Ex. 1F, Wilson Dep., at 118:10-16 (admitting that Dr. Holland

   “might have influenced [or] tried to influence” Dr. Wilson, and that Dr. Wilson

   based his opinion on “all the information, including [Dr. Holland’s] attempted

   influence[.]”; see also id. at 100:5-8 (admitting that it was possible he made

   corrections to his report after speaking with Dr. Holland).)



                                     4
11. Denied in part. It is admitted that Union Pacific removed Witchet from service

   pending the results of his FFD evaluation, and that Union Pacific requested

   several categories of medical information. It is further admitted that Witchet

   began providing the records as requested. However, to the extent that Union

   Pacific characterizes Witchet’s belief that these requests were appropriate as an

   admission that such requests were legal, such statement is denied.

12. Denied in part. It is admitted that Witchet visited his primary care physician,

   Dr. Syed Zaidi, several days after he was released from the hospital. It is further

   admitted that Defendant accurately quoted the records referenced in Paragraph

   12. However, to the extent it is implied that Dr. Zaidi diagnosed Witchet with a

   stroke, such statement is denied. (See Def. Ex. 1E.)

13. Admitted.

14. Admitted.

15. Denied in part. It is admitted that Dr. Charbonneau advised, noted, and

   concluded the points articulated in this paragraph. However, to the extent this

   statement implies that Witchet’s neurologist diagnosed him with a CVA at that

   time, such statement is denied. (Plf. Ex. 1B, Rehman Dep., at 61:9-63:7; Def.

   Ex. 1G at Witchet0000117-119; cf. Def. Ex. 3A at UP_Witchet_000331.)

16. Admitted.

17. Admitted.

18. Admitted.

19. Admitted.

20. Admitted.



                                     5
21. Denied in part. It is admitted that, in early January 2016, Witchet authorized

   Dr. Charbonneau to speak with Dr. Rehman because the two doctors differed

   on Witchet’s diagnosis. However, Plaintiff denies this statement to the extent

   it implies that Dr. Rehman and Dr. Charbonneau eventually agreed on Witchet’s

   medical restrictions or on Witchet’s ability to perform the essential functions of

   the Truck Operator position.

22. Admitted.

23. Admitted.

24. Denied in part. It is admitted that Witchet did not object to Union Pacific

   retaining Dr. Wilson; however, to the extent Union Pacific implies that

   Witchet’s belief constitutes a legal conclusion, such statement is denied.

25. Admitted.

26. Admitted.

27. Admitted.

28. Admitted.

29. Admitted.

30. Admitted.

31. Admitted.

32. Admitted.

33. Admitted.

34. Admitted.

35. Denied in part. It is admitted that Union Pacific summarized the FMCSA

   Medical Examiner Handbook’s position accurately in this paragraph. However,



                                     6
   as Dr. Rehman testified, while Witchet’s neurological event happened in an

   area that comes with some risk for future seizures, Witchet’s risk was “maybe

   slightly [sic], maybe minimum” and that “it’s unlikely. It’s – number one, it’s

   very tiny. It’s in the white matter. It’s quite unlikely.” (Plf. Ex. 1B, Rehman

   Dep., at 71:3-19; 72:21-73:8.)

36. Denied in part. It is admitted that the FMCSA Handbook recommends the

   waiting periods indicated in this paragraph. However, it is denied that the

   FMCSA thus requires these waiting periods. The relevant regulations for the

   FMCSA do not speak directly to how/when to certify an individual who has

   experienced a transient ischemic attack (“TIA”) or a stroke. See 49 C.F.R.

   391.41(b). Furthermore, the FMCSA Stroke and Commercial Motor Vehicle

   Driver Safety Expert Panel Recommendations indicate a one-year waiting

   period for individuals who have suffered a single stroke. (Plf. Ex. 1U, Exhibit

   B2 to Holland Rebuttal Expert Report at p. 12.)

37. Denied in part. It is admitted that Union Pacific issued the restrictions

   articulated in this paragraph, that these restrictions were to be in place for five

   years, and that Union Pacific informed Witchet that it would reassess the

   restrictions in five years. However, one restriction, prohibiting Witchet from

   working on 1-man or 2-man gangs, was initially omitted by Dr. Holland. (See

   Def. Ex. 3A at UP_Witchet_000318.) This restriction was then included only

   after Rhonda Ross noticed its absence from Witchet’s list of restrictions, and

   indicated to Dr. Holland that “[t]ypically restrictions for sudden incapacitation

   include not working on 1-man or 2-man gangs.” (Id.) The restriction was



                                     7
   thereafter issued to Witchet. (Id.)

38. Admitted.

39. Denied in part. It is admitted that Dr. Charbonneau issued restrictions for five

   years and based his decision on the FMCSA Medical Examiner Handbook.

   Furthermore, Witchet does not contest that Dr. Charbonneau stated that Dr.

   Wilson’s recommendation of one year of restrictions to be an “inadvertent

   typo.” However, Witchet denies that the record shows that Dr. Wilson made an

   inadvertent error. (See Plf. Ex. 1F, Wilson Dep., at 73:2-14 (“That could be a

   typographical error. It could be that the – that I didn’t make that correction until

   after this had been sent out. I’m not sure. I don’t recall.”) (emphasis added); cf.

   Plf. Ex. 1F, Wilson Dep., at 46:10-22 (noting a disagreement between one-year

   and five-year waiting periods in the relevant guidance documents).)

40. Admitted.

41. Admitted.

42. Admitted.

43. Admitted.

44. Denied in part. It is admitted that Witchet visited Dr. Rehman in August 2016,

   and that Dr. Rehman reviewed Witchet’s October 16 MRI image for the first

   time. It is further admitted that Dr. Rehman diagnosed Witchet with a stroke;

   however, Dr. Rehman testified that Witchet’s stroke was “tiny. It’s punctate.”

   (Plf. Ex. 1B, Rehman Dep., at 66:2-7.) Furthermore, Dr. Rehman testified that

   his diagnosis of CVA did not have an impact on his medical opinion that

   Witchet was neurologically stable to return to work as of February 2016. (Id. at



                                      8
   69:5-70:8.) To the extent Union Pacific attempts to discredit Dr. Rehman’s

   testimony, that is inappropriate for the summary judgment stage.

45. Admitted.

46. Admitted.

47. Admitted.

48. Admitted.

49. Denied in part. It is admitted that Union Pacific informed Witchet that his

   restrictions were for five years, and that he could be reevaluated after five years.

   However, Union Pacific effectively terminated Witchet’s employment in the

   interim, as it issued him restrictions that prevented him from performing a wide

   range of positions within Union Pacific. (See, e.g., Plf. Ex. 1E, Holland Dep.,

   at 36 (explaining that Union Pacific considers all aspects of a job taking place

   in a “field setting” to be safety critical).) Furthermore, Union Pacific provided

   Witchet no indication of the likelihood that he would be able to return to his

   position after being reevaluated. (Witchet Decl. at ¶11; see also Plf. Ex. 1G,

   Employee Personal Data) (indicating that Witchet’s expected return date is

   “12/31/9999.”)

    PLAINTIFF’S SUPPLEMENTAL STATEMENT OF FACTS

1. As of October 2015, Witchet had worked at Union Pacific for four years,

   starting as a Trackman and then moving to a Truck Operator position in

   February 2012. (Plf. Ex. 1A, Work History). Witchet has held a Texas Class A

   interstate commercial driver’s license (“CDL”) since 2000. (Witchet Decl. at

   ¶5; Plf. Ex 1H, Witchet Dep., at 13:22-14:3.)



                                      9
      2. As part of the requirements for his CDL, Witchet has undergone several medical

          examinations by certified medical examiners, including after October 2015,

          each time being medically cleared to retain his CDL. (Witchet Decl. at ¶6.)2

          Witchet was most recently re-certified in 2018. (Id. at ¶7.)

      3. Witchet has not had any residual side effects, seizures, strokes, or other

          neurological issues since October 2015. (Id. at ¶12.)

Witchet is Hospitalized for Neurological Symptoms

      4. On October 16, 2015, Witchet began feeling numbness in his left arm, which

          lasted for two hours. (Plf. Ex. 1H, Witchet Dep., at 70:10-17.) At the time,

          Witchet did not experience numbness anywhere else in his body, nor did he

          experience any dizziness or lose consciousness. (Plf. Ex. 1H, Witchet Dep., at

          70:14-19; 71:7-8.) As a precaution, Witchet admitted himself to Mother Frances

          Hospital in Tyler, Texas. (Def. Ex. 1A at 66:18-23; Def. Ex. 1C at

          UP_Witchet_000345 (indicating Witchet’s admission was a “Self Referral.”)

      5. That same day, Witchet informed his supervisor, J.R. Batey, that he had been

          hospitalized. (Plf. Ex. 1H, Witchet Dep., at 69:8-12.)

      6. When Witchet was admitted to the hospital, the records indicate that a “Code

          Stroke” was called. (Def. Ex. 1C at UP_Witchet_000350 (also noting a “transit

          alteration of    awareness,   less than 24 hours”);            Def. Ex.   1C   at

          UP_Witchet_000365.) As this code was given prior to diagnostic testing, it did

          not indicate a final diagnosis, and most likely signaled that the hospital was




2
 As Defendant admits, Texas has adopted the relevant FMCSA regulations. 37 Tex.
Admin. Code § 4.11(a). (See Def’s Statement of Facts at ¶27 n. 4.)
                                           10
   “assessing [Witchet] for the potential of a stroke,” which is commonly done for

   any patient with neurological symptoms. (Plf. Ex. 1C, Trangle Dep., at 33:6-

   24; see, e.g., Plf. Ex. 1B, Rehman Dep., at 93-94; see also, e.g., Def. Ex. 1C at

   UP_Witchet_000351 (noting the reason for performing an echocardiogram

   study was “tia” and notes “CLINICAL HISTORY: TIA.”)

7. Initially, Witchet was given a “2” on the National Institutes of Health Stroke

   Scale (“NIHSS”), which was later reduced to a “1.” Because of his low stroke

   score, Witchet was not treated with a tissue plasminogen activator (“t-PA”).

   (Def. Ex. 1C at UP_Witchet_000354, 363.) The NIHSS ranges from 1 to 30.

   (Plf. Ex. 1B, Rehman Dep., at 80:3-9.)

8. Witchet underwent a CT scan and an MRI scan while at Mother Frances

   Hospital. (Def. Ex. 1A at 72:17-21; Def. Ex. 1C at UP_Witchet_000369.)

9. The MRI performed at the hospital indicated the presence of “a small/punctate

   focus of restricted diffusion identified within the right parietal matter/posterior

   centrum semiovale region.” (Def. Ex. 1C at UP_Witchet_000350.) The MRI

   was otherwise “[n]egative for hemorrhage or other significant finding.” (Id.)

10. According to Witchet, he was told by his hospital treatment team that the tests

   performed at the hospital did not show a concrete diagnosis. (Plf. Ex. 1H,

   Witchet Dep., at 78:11-79:6; Witchet Decl. at ¶9.) At the time, the doctors

   suggested to Witchet that he may have had a transient ischemic attack (“TIA”)

   or that he could have multiple sclerosis (“M.S.”). (Plf. Ex. 1H, Witchet Dep. at

   83:18-25; Witchet Decl. at ¶9.) While at the hospital, Witchet was never

   verbally informed that he had suffered a CVA or stroke. (Id. at ¶9.)



                                     11
11. Witchet’s hospital records indicate that there “was no evidence of residual

   deficit on the day of discharge.” (Def. Ex. 1C at UP_Witchet_000346.)

12. After being released from the hospital, Witchet’s primary care doctor, Dr. Syed

   Zaidi, referred Witchet to a neurologist, Dr. Atta Rehman. (Plf. Ex. 1I, 10/20/15

   Rehman Records). Witchet first saw Dr. Rehman on October 20, 2015. (Id.)

13. Based on his examination of Witchet, Dr. Rehman ordered an MRI of Witchet’s

   brain and an MRI of Witchet’s cervical spine, with and without contrast. (Id.)

   Dr. Rehman and Witchet reviewed these MRIs together on November 9, 2015.

   (Plf. Ex. 1J, 11/9/15 Rehman Progress Notes.)

14. Dr. Rehman noted that, as of November 9, Witchet “did not have any more

   episode [sic] of numbness in his left arm.” (Id.)

15. On the radiologist’s report related to Witchet’s brain MRI, it stated “No acute

   hemorrhage, acute ischemia, or mass.” (Plf. Ex. 1K, 11/9/15 Rehman Report.)

   Dr. Rehman interpreted this to mean “no bleeding on the brain, no stroke due

   to ischemia, lack of blood supply, or clot in the brain, or no tumor or mass in

   the brain.” (Plf. Ex. 1B, Rehman Dep., at 43:21-25.) The radiologist further

   noted that the MRI indicated a “[D]isorder of brain, unspecified.” (Plf. Ex. 1K,

   11/9/15 Rehman Report.)

16. Dr. Charbonneau agreed that it was possible that doctors could have differing

   options as to Witchet’s “constellation of symptoms” might mean. (Plf. Ex. 1D,

   Charbonneau Dep., at 75:9-16.)

17. Dr. Kevin Trangle, Plaintiff’s expert, opined that Witchet’s “constellation of

   symptoms and findings could be considered at most consistent with a TIA.”



                                    12
         (Def. Ex. 1I at 11 (emphasis in original).) He also stated that “[t]here was no

         fixed structural brain abnormality, and no clinical persistent neurological

         findings which would be expected with a stroke.” (Id. at 12.) Based on Dr.

         Trangle’s review, it is his opinion “within a reasonable degree of medical

         certainty that [Witchet] had a TIA and not a stroke.” (Plf. Ex. 1L, Trangle

         Rebuttal Expert Report at 6.)

      18. Dr. Trangle reasoned that the MRI conducted at the hospital was likely “done

         precisely at the point of the TIA with demonstrated decreased profusion, which

         is a transient phenomenon characteristic of a TIA.” (Def. Ex. 1I at 12.)

      19. Furthermore, Dr. Trangle indicated that Witchet’s “overall clinical presentation

         including his imaging findings are totally consistent with other cases described

         in the medical literature who have been characterized as having a TIA as

         opposed to actual strokes.” (Plf. Ex. 1L, Trangle Rebuttal Expert Report at 6;

         see generally id.(collecting literature).)

Witchet Undergoes a Fitness-For-Duty Evaluation

      20. Witchet informed Union Pacific’s Health and Medical Services (“HMS”)

         Department of his medical situation on October 19, 2015, and was informed by

         nurse Rhonda Ross that Union Pacific would conduct a fitness-for-duty

         (“FFD”) review. (Def. Ex. 3A at UP_Witchet_000333.) Witchet was placed on

         a temporary medical leave of absence pending the outcome of the FFD review.

         (Def. Ex. 1D at UP_Witchet_000071.)

      21. Witchet’s FFD review was initially handled by Dr. John Charbonneau, an

         Associate Medical Director (“AMD”) at Union Pacific. (Def. Ex. 3A at



                                           13
   UP_Witchet_000331-332.) Sometime thereafter, Dr. Charbonneau enlisted the

   assistance of Union Pacific’s Chief Medical Officer, Dr. John Holland, to

   review Witchet’s case. (See Def. Ex. 3A at UP_Witchet_000325.)

22. As part of its FFD review, Union Pacific initially requested that Witchet provide

   Union Pacific with a variety of medical records. (Def. Ex. 1D at

   UP_Witchet_000071-72 (listing types of documents requested).)

23. On November 10, 2015, Dr. Zaidi authored a Medical Progress Report related

   to Witchet which states that Witchet was expected to be “able to return with no

   restrictions” on November 30, 2015. (Plf. Ex. 1M, 11/10/15 Medical Progress

   Report.) Dr. Zaidi cleared Witchet to work and provided a full duty release form

   to Union Pacific in early December 2015. (Plf. Ex. 1N, 12/1/15 Medical

   Progress Report.)

24. On December 9, 2015, Dr. Rehman’s office faxed a copy of Witchet’s

   November radiology records to Rhonda Ross. (Def. Ex. 3B.) A note reading

   “This [sic] are MRI reports indicating no stroke!” was written on the fax cover

   page. (Id.)

25. In late December 2015, Dr. Charbonneau noted that he believed Union Pacific

   would “need a neurology file review,” and asked Ross to seek approval from

   the Director of Clinical Services for Union Pacific, Deborah Gengler. (Def. Ex.

   3A at UP_Witchet_000328.) At first, Gengler encouraged Dr. Charbonneau to

   speak with Dr. Rehman in lieu of a medical file review. (Id. at

   UP_Witchet_000327.)

26. On January 7, 2016, Dr. Charbonneau and Dr. Rehman spoke on the phone



                                     14
   about Witchet’s condition. Dr. Rehman indicated to Dr. Charbonneau that his

   final diagnosis was a TIA as opposed to a stroke, and told Dr. Charbonneau that

   he would forward Union Pacific notes from his appointments with Witchet. (Id.

   at UP_Witchet_000326.)

27. In late January 2016, Union Pacific retained Dr. Reed Wilson to review

   Witchet’s medical file. (Def. Ex. 3A at UP_Witchet_000325.)

28. In conducting his review, Dr. Wilson never met, spoke with, or tried to speak

   with Witchet, nor did Dr. Wilson speak with or try to speak with any of

   Witchet’s treating physicians. (Plf. Ex. 1F, Wilson Dep., at 14:9-21.)

   Additionally, Dr. Wilson did not review any scientific literature while working

   on Witchet’s file. (Id. at 14:22-15:1.) In fact, Dr. Wilson only spent one hour

   on Witchet’s matter in February 2016. (Id. at 18:9-17.)

29. In Dr. Wilson’s first report, authored in February 2016, he prescribed one year

   of restrictions for Witchet. (Def. Ex. 2A.) Specifically, Dr. Wilson noted that,

   “For persons with health conditions similar to this employee, the FMCSA

   guidance documents pose a one-year duration of moderate risk for sudden

   incapacitation.” (Plf. Ex. 1F, Wilson Dep., at 50:12-22; Def’s Ex. 2A at

   UP_Witchet_000294.) At the time Dr. Wilson indicated that Witchet’s

   condition warranted one year of restrictions, he was aware of Witchet’s physical

   symptoms. (Plf. Ex. 1F, Wilson Dep., at 47:5-11.)

30. After receiving Dr. Wilson’s initial report, and after speaking with Dr. Holland

   and Gengler, Dr. Charbonneau indicated that Witchet would “require a 5 year

   period    of   sudden    incapacitation   restrictions.”   (Def.   Ex.   3A    at



                                    15
   UP_Witchet_000323.)

31. Specifically, Dr. Charbonneau indicated that Witchet was: “(1) Not to operate

   company vehicles, on-track or mobile equipment, or fork-lifts. (2) Not to work

   on rail trains or work trains dumping ballast. . . . (3) Not to operate cranes, hoists

   or machinery . . . . (4) Not to work at unprotected heights over 4 feet above the

   ground. . . . [and] (5) Not to work on 1-man or 2-man gangs[.]” (Id. at

   UP_Witchet_000324.) Dr. Charbonneau communicated these restrictions to

   Witchet via phone the following day. (Id. at UP_Witchet_000323.)

32. On February 12, 2016, Dr. Rehman wrote a letter to Union Pacific on Witchet’s

   behalf indicating that Witchet was “neurologically stable . . . to return to his

   work.” (Plf. Ex. 1O, 2/12/16 Rehman Letter.)

33. Despite receiving the letter from Dr. Rehman, Dr. Charbonneau, after

   consulting with Dr. Holland, determined that Witchet remained unfit for duty.

   (Def. Ex. 3A at UP_Witchet_000322.) Union Pacific then requested that

   Witchet provide it with a CD with all CT and MRI image studies of his brain

   and cervical spine. (Id.)

34. At some point between February and April 2016, Dr. Holland took over for Dr.

   Charbonneau as the primary doctor assigned to Witchet’s case. (See, e.g. Def.

   Ex. 3A at UP_Witchet_000318-321.)

35. Dr. Holland confirmed Witchet’s work restrictions on April 8, 2016, and

   communicated the restrictions to Witchet via letter on April 14, 2016. (Def. Ex.




                                      16
          1H at UP_Witchet_000436; Def. Ex. 3A at UP_Witchet_000317-320.)3

      36. To determine whether Witchet’s restrictions could be accommodated, Union

          Pacific relied on the opinion of Mark Wheeland, Chief Engineer for the

          Southern Region. (Plf. Ex. 1P, Union Pacific Restriction Review Form.)

          Wheeland admitted that he was not aware of any employee who had been

          accommodated with Witchet’s restrictions. (Wheeland Dep., Plf. Ex. 1Q, at

          40:8-15.)

Union Pacific Reconsiders Witchet’s Case

      37. In June 2016, Union Pacific agreed to review Witchet’s FFD determination. See

          Def. Ex. 3A at UP_Witchet_000313) (referencing Union Pacific’s utilization of

          a three-doctor panel).) During the review, Union Pacific requested that Witchet

          provide digital copies of all imaging studies performed during his October 2015

          hospital stay. (Id. at UP_Witchet_000307.)

      38. Also, around this time, Dr. Holland conferred again with Dr. Wilson about

          Witchet’s case by phone. (Def. Ex. 3A at UP_Witchet_000313; Plf. Ex. 1F,

          Wilson Dep., at 45:5-11, 55-57.)

      39. In August 2016, Dr. Wilson authored an addendum to his original report. (Def.

          Ex. 2C.) In his addendum, Dr. Wilson indicated that he reviewed the MRI of

          Witchet’s brain conducted on October 16, 2015, and confirmed his opinion that

          Witchet had a stroke. (Id.) Dr. Wilson later testified that he “[doesn’t] think [he]




3
  Though, initially, Dr. Charbonneau noted he believed Witchet to have “a myriad of
serious medical conditions,” Dr. Holland testified that Union Pacific issued work
restrictions to Witchet based only on his neurological condition. (Def. Ex. 3A at
UP_Witchet_000331; Plf. Ex. 1E, Holland Dep., at 10:6-24.)
                                            17
         ever saw the second scan,” meaning the November 9, 2015 MRI. (Plf. Ex. 1F,

         Wilson Dep., at 63:2-3.)

      40. Around this same time, Witchet saw Dr. Rehman for a follow-up appointment.

         (Def. Ex. 1G.) At this appointment, Dr. Rehman viewed the MRI that was

         performed on Witchet during his hospitalization. (Id.) For the first time, Dr.

         Rehman indicated that Witchet’s diagnosis was a “Cerebrovascular accident

         (CVA), unspecified mechanism;” however, Dr. Rehman noted that Witchet

         “appear[ed] to be neurologically stable[.]” (Id.)

      41. On September 13, 2016, Dr. Holland concluded Union Pacific’s reconsideration

         of Witchet’s case and upheld his five-year restrictions. (Def. Ex. 3A at

         UP_Witchet_302-304.)

      42. While Dr. Wilson’s addendum report was dated August 14, 2016, it is unclear

         whether Union Pacific received the addendum until after it concluded its

         reconsideration of Witchet’s case. (See id. at UP_Witchet_302.)

      43. While Union Pacific initially placed Witchet on a medical leave of absence for

         30 days, this leave was extended indefinitely, and effectively terminated

         Witchet’s employment. (See Plf. Ex. 1G, Plaintiff’s Employee Personal Data

         (indicating that, as of the date of the document, Witchet is still on medical leave

         and his expected return date is “12/31/9999.”).)

Union Pacific’s Reliance on the FMCSA Handbook and Other Guidelines

      44. The Federal Motor Carrier Safety Administration’s (“FMCSA”) Medical

         Examiner Handbook (hereinafter the “FMCSA Handbook”) “help guide[d]”

         Union Pacific’s decision to issue Witchet restrictions. (Plf. Ex. 1E, Holland



                                           18
          Dep., at 21:9-13.)

      45. The FMCSA Handbook “provides information and guidance to the medical

          examiner who performs the commercial medical examination.” (Def. Ex. 2B at

          p. 7.) The recommendations contained within the FMCSA Handbook are not

          legally binding. (Id. at p. 51.)

      46. Dr. Wilson observed a conflict in the FMCSA’s supporting literature related to

          Witchet’s condition, with one source of guidance calling for one-year

          restrictions and another source calling for five years of restrictions. (Plf. Ex. 1F,

          Wilson Dep., at 51:10-24.) Specifically, while the FMCSA Handbook

          articulates two separate waiting periods for strokes—one and five years,

          respectively—the FMCSA Stroke and Commercial Motor Vehicle Driver

          Safety Expert Panel Recommendations indicate a one-year waiting period for

          drivers who have experienced a single stroke. (Def. Ex. 2B at 160; cf. Plf. Ex.

          1U, Holland Rebuttal Rep. Ex. B2 at 12.)

      47. Dr. Wilson testified that the difference between issuing an individual with

          Witchet’s condition one year of restrictions and five years of restrictions is

          “totally arbitrary,” and he agreed that “you could argue it either way.” (Plf. Ex.

          1F, Wilson Dep., at 60:25-61:12.)

                                      ARGUMENT

      Defendant moved for summary judgment on all of Witchet’s claims. This motion

should be denied as to Witchet’s claims for Disability Discrimination and Unlawful




                                             19
Screening in violation of the ADA.4 Witchet has established valid claims or, at a minimum,

established that factual questions preclude summary judgment. First, with respect to

Witchet’s disability discrimination claim, Witchet has demonstrated that he is a qualified

individual with a disability for purposes of the ADA. Furthermore, Union Pacific removed

him from service and refused to allow him to continue working in his position because it

regarded him as physically impaired. Second, the Court should deny Union Pacific’s

motion as to Witchet’s unlawful screening claim, as Union Pacific relies on a

discriminatory qualification standard and, at a minimum, factual questions remain as to

whether the one percent standard is job related and consistent with business necessity.

Finally, Union Pacific is unable to prevail on its “direct threat” and “business necessity”

affirmative defenses. As such, Union Pacific’s motion should be denied.

    I.      Standard of Law

         Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is appropriate only if the moving party shows that “there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.” The

Court must view the record in the light most favorable to the non-moving party, and must

give the non-moving party “the benefit of all reasonable inferences that may be drawn from

the evidence.” Maitland v. University of Minnesota, 155 F.3d 1013, 1015 (8th Cir. 1998).

At the summary judgment stage, the Court must not “weigh the evidence, make credibility

determinations, or attempt to determine the truth of the matter.” Quick v. Donaldson Co.,

90 F.3d 1372, 1376-77 (8th Cir. 1996) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.




4
 Witchet voluntarily dismisses his Failure to Accommodate claim (Count II) and his
Impermissible Medical Examination claim (Count IV).
                                            20
242, 249 (1986)). “If reasonable minds could differ as to the import of the evidence,

summary judgment is inappropriate.” Id. at 1377 (citing Anderson, 477 U.S. at 250)

(internal quotation marks omitted).

   II.      Witchet is a Qualified Individual with a Disability for Purposes of the ADA

         Each of Witchet’s two remaining ADA claims require him to show that he is a

qualified individual with a disability, which he can do. “Disability” under the ADA means:

(1) a physical or mental impairment that substantially limits one or more life activities

(“actual” disability); (2) being regarded as having such an impairment (“regarded as”

disability); or (3) a record of such an impairment (“record of” disability). 42 U.S.C. §

12102(1). Witchet pursues his claims under the “regarded as” category.

                a. Union Pacific regarded Witchet as disabled.

         Under the ADA, an individual is “regarded as” disabled if he has been subjected to

an adverse employment action because of an actual or perceived physical or mental

impairment, whether or not that impairment limits or is perceived to limit a major life

activity. 42 U.S.C. § 12102(3)(A). A “physical impairment” is defined as a “physiological

disorder or condition . . . affecting one or more body systems.” 29 C.F.R. § 1630.2(h)(1).

The “regarded as” prong does not cover impairments that are transitory and minor;

however, “[w]hether an impairment is both ‘transitory and minor’ is a question of fact that

is dependent upon individual circumstances.” 28 C.F.R. § Pt. 35, App. C. While Witchet’s

symptoms may have been transitory in nature, there is, at a minimum, a factual question as

to whether Witchet’s impairment was transitory and minor.

         Union Pacific unquestionably regarded Witchet as having a physical impairment.

See, e.g., Baum v. Metro Restoration Services, Inc., 764 Fed. Appx. 543, 547 (6th Cir.

2019) (finding a factual dispute as to whether an employer regarded an employee as
                                             21
disabled when an employer’s stated reason for terminating the employee was “his health

issues[.]”); see also Littlefield v. Nevada, ex. Rel. Department of Public Safety, 195 F.

Supp. 3d 1147, 1154-55 (D. Nev. 2016) (finding that an employer regarded an applicant as

disabled when it declined to hire him pursuant to internal medical requirements). The

record is replete with evidence that Union Pacific was aware of and acknowledges

Witchet’s 2015 neurological episode, its effects, and alleged ongoing risks associated with

it, and made its adverse employment decision solely based on that condition. (See, e.g., Plf.

Ex. 1E, Holland Dep., at 10:6-24; Plf. Ex. 1R, Holland Status Review; Plf. Ex. 1S, Letter

Regarding FFD Decision.) “The fact that the Railroad placed [an employee] on sudden-

incapacitation restrictions . . . shows that, at a minimum, it regarded [that employee] as

having a physical impairment that substantially limited one or more major life activities.”

Woodus v. Union Pacific Railroad Co., 2018 WL 6340765, at *3 (E.D. Ark. Mar. 3, 2018)

(denying summary judgment on a Union Pacific employee’s “regarded as” disability

discrimination claim when Union Pacific issued the employee one-year sudden

incapacitation restrictions despite clearance from the employee’s doctors).

       Here, Defendant places inappropriate hurdles on Witchet’s ability to advance a

“regarded as” claim by arguing that Union Pacific is absolved of all liability because its

assessment of Witchet’s condition was built on the opinions of physicians. (Def. Mem. at

17-18.) According to Union Pacific, reliance on opinions from physicians undercut

“regarded as” claims because they show that the employer’s conduct was not based upon

myths or stereotypes about the disabled. (Id.) This conclusion does not comport with the

ADA’s current articulation of “regarded as” claims.

       As this Court has recognized, the ADA, as amended (“ADAAA”) “expanded the



                                             22
definition of a disability, and requires it to be construed in favor of broad coverage.”

Hernandez v. Hormel Foods Corp., 2018 WL 5265909, at *3 (D. Neb. Sept. 6, 2018)

(internal citations omitted). Furthermore, the regulations authored to implement the

ADAAA it explicitly note that “an employer regards an individual as disabled if it takes a

prohibited action against the individual because of an actual or perceived impairment. . .

whether or not myths, fears, or stereotypes about disability motivated the decision.”

Regulations To Implement the Equal Employment Provisions of the Americans With

Disabilities Act, as Amended, 76 Fed. Reg. 16978-01 (hereinafter “Implementing

Regulations”). The Implementing Regulations then go on to state that language about

“myths, fears, and stereotypes” was purposefully deleted from the 1991 version of the

regulations’ appendix so as to avoid it being misconstrued as a requirement. Id.

       The cases Defendant cites in support of its arguments on this point either predate

the ADAAA, rely on pre-ADAAA case holdings, or are otherwise flawed. For example, in

Watt v. City of Crystal, the Court relied on Wisbey v. City of Lincoln, Neb. to support the

conclusion that restrictions based upon the recommendations of physicians preclude a

“regarded as” claim. 2015 WL 7760166, at *6 (D. Minn. Dec. 2, 2015) (citing 612 F.3d

667, 673 (8th Cir. 2010)). However, the Wisbey holding was based on the pre-2008 version

of the ADA, as the employer’s conduct pre-dated the effective date of the amendments.

612 F.3d 667. Furthermore, in Wurzel v. Whirlpool Corp., the Court incorrectly

incorporated a “direct threat” analysis into the question of whether Whirlpool regarded the

employee as disabled. 2010 WL 1495197, at *7-*8 (N.D. Ohio Apr. 14, 2010).5 The




5
 The Sixth Circuit did not address this analysis on appeal. 482 Fed. Appx. 1, 10-11 (6th
Cir. 2012).
                                            23
applicable regulations support a determination that whether an individual was “regarded

as” disabled and whether an employer properly raised a “direct threat” affirmative defense

are separate issues. See 29 C.F.R. § 1630 App., § 1630.2(1), 74 Fed. Reg. at 48449. As the

regulations explain, after “establishing disability under any of the three prongs of the

definition, the individual must still establish the other elements of a claim and the employer

may raise any available defenses.” Id.

       In addition, Union Pacific unpersuasively argues that three additional facts

undermine Witchet’s “regarded as” claim. First, Union Pacific claims that, because it

“encouraged and helped Witchet find a job compatible with his restrictions,” it did not

regard him as disabled. (Def’s Mem. at 18.) However, this argument is belied by Witchet’s

restrictions themselves and the wide class of jobs he was undoubtedly excluded from

because of them. For example, Mark Wheeland, Union Pacific’s Chief Engineer for the

Southern Region, admitted that he had never been able to accommodate an employee with

Witchet’s restrictions. (Plf. Ex. 1Q, Wheeland Dep., at 38:18-39:2; see also id. at 12-13

(explaining the scope of Union Pacific departments he oversees as Chief Engineer).) While

Union Pacific may have offered to assist Witchet in finding a job within the company, the

evidence suggests that this offer was futile. Second, the fact that Union Pacific may

someday allow Witchet to return to work does not counteract his “regarded as” claim.

Union Pacific cites Fischer v. Minneapolis Pub. Schools in support of its argument, yet the

court in Fischer draws this conclusion without any support, persuasive or otherwise. 792

F.3d 985, 989-990 (8th Cir. 2015). Articulating a mere possibility that Union Pacific will

one day see Witchet as fit-for-duty does not undercut the fact that Union Pacific restricted

Witchet from work in 2016 because of his medical condition, thus regarding him as



                                             24
disabled. See 42 U.S.C. § 12102(3)(A). Finally, Union Pacific’s reliance on Dr. Trangle’s

opinion to support its argument is inapposite. Dr. Trangle’s opinion that some waiting

period may have been appropriate for Witchet had no bearing on Union Pacific’s view of

Witchet, his condition, or his abilities at the time the decision was made. See, e.g., Fischer,

792 F.3d at 990 n.2 (8th Cir. 2015) (“Fischer also relies on the report of his proposed expert

. . . to support his argument that MPS regarded him as disabled. But here, [the expert’s]

2013 examination of Fischer has no bearing on whether MPS regarded Fischer as disabled

in 2011 when it decided not to reinstate him.”).

          Because Witchet, at a minimum, has successfully raised factual questions as to

whether Union Pacific regarded him as having a physical impairment, Union Pacific is not

entitled to summary judgment on this point.

                 b. Witchet was Qualified for the Truck Operator Position.

          “The term ‘qualified individual’ means an individual who, with or without

reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires.” 42 U.S.C. § 12111(8). Qualification is a

two-step inquiry, and an individual must “satisfy[y] the requisite skill, experience,

education and other job-related requirements of the employment position” and “with or

without reasonable accommodation [be able to] perform the essential functions of such

position.” 29 C.F.R. § 1630.2(m). Witchet is easily able to satisfy the first part of the

inquiry as Witchet had been employed by Union Pacific as a Truck Operator or Trackman

with minimal issues since 2011.6

          The parties’ disagreement stems from the second part of the inquiry: whether



6
    Union Pacific does not appear to contest this point.
                                               25
Witchet could have performed the essential functions of the Truck Operator position.

Witchet understands and appreciates that, as a Truck Operator, safe driving is an integral

part of his position. However, factual questions remain as to what that requires in this

context, and whether Witchet could drive safely. Initially, there is disagreement in the

record over whether Witchet’s neurological condition should be classified as a transient

ischemic attack (“TIA”) or a cerebrovascular accident (“CVA”) or stroke. However, even

assuming arguendo that Witchet suffered a CVA, he was qualified to perform the essential

functions of the Truck Operator position.

       Union Pacific argues that Witchet could not perform the essential functions of the

Truck Operator position, as Witchet cannot comply with non-binding guidelines articulated

in the FMCSA Handbook. Yet “the ADA requires an individualized assessment as to

whether [an] employee is qualified to safely perform his job, and not a blanket exclusion

based on the physical requirements of 49 C.F.R. § 391.41 [the FMCSA’s medical

requirements].” Nichols v. City of Mitchell, 914 F. Supp. 2d 1052, 1060-63 (D.S.D. 2012).

To the extent Union Pacific “relies on blanket exclusions set forth in 49 C.F.R. § 391.41,

there was no individualized assessment of [Witchet’s] ability to perform the job safely.”

Id. at 1060-1061; accord Millage v. City of Sioux City, 258 F. Supp. 2d 976, 992 (N.D.

Iowa 2003) (citing Kapche v. City of San Antonio, 304 F.3d 493 (5th Cir. 2002)). As an

initial matter, the relevant regulations do not create a specific exclusion—temporary or

otherwise—for those who have Witchet’s condition. The only requirement is that a driver

be free from a condition “likely to cause loss of consciousness or any loss of ability to

control a motor vehicle[.]” 49 C.F.R. 391.41(b)(7). Yet Union Pacific treated the FMCSA

Handbook as law and unquestionably relied upon a blanket suggested waiting period to



                                            26
determine that, because Witchet’s neurological episode was labeled a stroke/CVA, he was

not qualified to perform the essential functions of the Train Operator position for at least

five years. This conclusion was contrary to the indication of Dr. Rehman—that Witchet’s

neurological stability allowed him to return to work—and belied by Witchet’s medical

records. This opinion is also weakened by Dr. Trangle’s conclusion that Witchet deserved,

at most, a one-year waiting period. Finally, this conclusion is also undercut by Witchet’s

ability to retain a Class A CDL, which requires FMCSA compliance, without interruption

during the relevant time period. (Witchet Decl. at ¶5-6.) As such, fact issues preclude

Union Pacific’s motion for summary judgment as to whether Witchet was qualified to

perform the essential functions of the Truck Operator position.

       Union Pacific relies on the Hurd v. Cardinal Logistics Mgmt. Corp. case in support

of its argument, yet that case is distinguishable. 2018 WL 4604558 (W.D. Va. Sept. 25,

2018). Hurd involved a driver who was epileptic and on antiseizure medication. Id. at *1.

The Court in Hurd, in part, relied on numerous cases that have held that epilepsy or a

history of epilepsy is an automatically disqualifying medical condition for DOT purposes.

Id. at *5-*6. In addition, while the defendant in Hurd referenced the FMCSA Handbook in

its argument, the Court focused primarily on the “Medical Advisory Criteria,” articulated

at 49 C.F.R. pt. 391, App. A. While these Medical Advisory Criteria provide detail as to

how epilepsy and other nonepileptic seizures should be handled, it provides no guidance

on TIAs or strokes. Id.

       When determining whether Witchet needed restrictions—and, thus, whether he was

able to perform the essential functions of his position—Union Pacific did not take into

account the opinions of Witchet’s treating doctor. On February 12, 2016, Dr. Rehman



                                            27
wrote a letter stating that Witchet was “neurologically stable . . . to return to his work.”

(Plf. Ex. 1O, Rehman Letter). While Union Pacific will be quick to point out that this letter

was drafted before Dr. Rehman labeled Witchet’s condition as a CVA, Dr. Rehman

testified that this change in diagnosis had no impact on Dr. Rehman’s opinion that Witchet

was neurologically stable enough to return to work as of February 2016. (Plf. Ex. 1B,

Rehman Dep., at 69:5-70:20.) This case is similar in many respects to Woodus v. Union

Pacific, 2018 WL 6340765. In Woodus, the district court determined that whether Woodus

could perform the essential functions of his job was a disputed material fact, as Woodus’s

doctors determined that he could safely return to work, but Union Pacific gave him sudden

incapacitation restrictions. Id. at *3.

        In short, the parties’ disagreement on this issue stems largely from the conflicting

testimony of Plaintiff’s and Defendant’s experts, which in and of itself presents a material

fact question. “It is not a district court’s function on summary judgment to resolve an issue

of fact based on conflicting expert testimony.” See Montgomery v. Union Pacific Railroad

Co., 2018 WL 6110930, at *6 (D. Ariz. Nov. 21, 2018) (quoting Scharf v. U.S. Attorney

Gen., 597 F.2d 1240, 1243 (9th Cir. 1979)) (internal quotation marks omitted); accord

Town of Southold v. Town of E. Hampton, 477 F.3d 38, 52 (2d Cir. 2007) (cautioning that

courts “must be wary of granting summary judgment when conflicting expert reports are

presented”).

        Here, the opinions of the parties’ experts fall within a spectrum, undoubtedly

creating factual questions ripe for jury consideration. Dr. Trangle, Plaintiff’s expert, opined

that Witchet’s “complete clinical picture” indicated that Witchet had suffered a TIA, as “he

did not show clinical signs or symptoms, or persistent imaging abnormalities consistent



                                              28
with a CVA.” (Def. Ex. 1I at 12.) Dr. Trangle stated that, while he would recommend a

one-year waiting period for Witchet, he conceded that “looking at one year is really almost

the worst case scenario for someone like [Witchet]. In fact, there’s argument that he can be

[restricted] a lot less than one year based on his findings on the MRI scan and follow-up.”

(Plf. Ex. 1C, Trangle Dep., at 134:1-19.) Next, while Dr. Rehman ultimately determined

that Witchet presented with an “acute tiny area of stroke in the right parietal lobe,” he

further opined that, with that type of diagnosis “there is a very good prognosis, very good

recovery and – but still it’s physically normal.” (Plf. Ex. 1B, Rehman Dep., at 65:9-11;

70:4-6.) Dr. Rehman also stated that Witchet’s chance of having a seizure as a result of this

condition—because of both its size and its location in the white matter of Witchet’s brain—

was “quite unlikely.” (Id. at 73:4-8.)

       By contrast, Dr. Charbonneau, Dr. Holland, and Dr. Wilson, relying on the FMCSA

Handbook, all determined that Witchet required a five-year waiting period due his

neurological condition. (Plf. Ex. 1F, Wilson Dep., at 73:22-25; Plf. Ex. 1D, Charbonneau

Dep., at 88:14-17; Plf. Ex. 1E,Holland Dep., at 11:8-14.) However, there is little evidence

in the record to suggest that Drs. Charbonneau, Holland, or Wilson independently

considered Witchet’s actual physical condition or then-current symptoms when making

their decision, instead relying solely upon the label given to his condition. (See, e.g., Plf.

Ex. 1D, Charbonneau Dep., at 120:7-21 (indicating that Union Pacific does not consider

different waiting periods based on the severity of stroke).)

       Because Witchet has raised questions of material fact related to whether he was

qualified to perform the essential functions of the Truck Operator position, summary

judgment must be denied on this issue.



                                             29
   III.      Witchet’s Disability Discrimination Claim

          The ADA prohibits employers from “discriminat[ing] against a qualified individual

on the basis of disability in regard to . . . discharge of employees . . . and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a). Witchet can establish

that Union Pacific discriminated against him based on his disability when it issued him

work restrictions and prevented him from returning to his Truck Operator position for a

period of five years with no guarantee he would ever be able to return.

          Because Defendant admits that it took Witchet’s disabling condition into account,

the framework of McDonnell Douglas is not applicable. See Bates v. United Parcel Service,

Inc., 511 F.3d 974, 988 (9th Cir. 2007) (noting that the use of burden shifting is unnecessary

when it is undisputed that an employer made an employment decision on a proscribed basis

– in that case, disability in the form of hearing impairment); accord Monette v. Electronic

Data Systems Corp., 90 F.3d 1173, 1182 (6th Cir. 1996) abrogated on other grounds by

Lewis v. Humboldt Acquisition Corp., Inc., 681 F.3d 312 (6th Cir. 2012) (“The McDonnell

Douglas burden shifting approach is unnecessary because the issue of the employer’s

intent, the issue for which McDonnell Douglas was designed, has been admitted by the

defendant[.]”), Montgomery v. Union Pacific Railroad Company, 2018 WL 6110930, at *4

(D. Ariz. Nov. 21, 2018) (“There is no dispute . . . that Defendant rescinded Plaintiff’s job

offer based on his prior aneurysm. Therefore the burden-shifting framework is

inapplicable.”) (internal citation omitted). See also Lowery v. Hazelwood School Dist., 244

F.3d 654, 658 (8th Cir. 2001) (“Any credible evidence tending to establish that an employer

acted adversely to an individual ‘on account of’ his disability will suffice to provide an

inference of discrimination for purposes of summary judgment.”); Hamilton v. Ortho



                                             30
Clinical Diagnostics, 2014 WL 2968497, *5-*6 (E.D. Ark. Jul. 2, 2014) (determining that

evidence of a memorandum explaining that the specific reason for an employee’s

termination was his lifting restriction constituted direct evidence of disability

discrimination).

        Contrary to Defendant’s assertion, because Union Pacific has admitted it took

Witchet’s medical condition into account, Witchet need not otherwise prove a prima facie

case, nor must he show that Defendant’s reason for failing to return him to his Truck

Operator position was pretextual. Defendant’s reason for failing to return Witchet to his

position—that Witchet’s medical condition allegedly poses too great a risk—does not

“actually constitute a valid nondiscriminatory explanation” nor does it “disclaim[ ] any

reliance on [Witchet’s] disability[.]” Dark v. Curry Cty., 451 F.3d 1078, 1084 (9th Cir.

2006). Therefore, Defendant’s reason, “as a matter of law, fails to qualify as a legitimate,

nondiscriminatory explanation[.]” Id. Because Union Pacific explicitly took Witchet’s

condition into account when issuing him restrictions that effectively rendered him unable

to work, there is sufficient evidence to bypass the traditional burden-shifting framework of

McDonnell Douglas.

       However, if the Court were to reject Witchet’s position and require he make a prima

facie showing of disability discrimination, he is able to easily do so. In order to articulate

a prima facie case, Witchet must establish the following elements: (1) he is disabled within

the meaning of the ADA; (2) he is qualified, with or without reasonable accommodation,

to perform the essential functions of the job he held or desired; and (3) he was discriminated

against because of his disability. Chalfant v. Titan Distribution, Inc., 475 F.3d 982, 988

(8th Cir. 2007). As articulated in detail in the foregoing sections, Witchet is disabled within



                                              31
the meaning of the ADA, as Union Pacific regarded him as having a physical impairment.

Furthermore, Witchet has, at a minimum, raised factual questions as to whether he was

qualified to perform the essential functions of the Truck Operator position. Finally, Witchet

is able to show the causal element of his prima facie case. As Dr. Holland admitted, Witchet

was precluded working for a period of at least five years because of his neurological

condition. (See Plf. Ex. 1E, Holland Dep., at 10:6-24; Plf. Ex. 1R, Holland Status Review.)

Furthermore, Union Pacific’s decision to assign Witchet five-year restrictions, despite Dr.

Wilson’s acknowledgement that the difference between a one-year and a five-year waiting

period for someone with Witchet’s condition is “totally arbitrary,” suggests bias. (Plf. Ex.

1F, Wilson Dep., at 60-61.) This evidence is sufficient to raise requisite factual questions

to preclude summary judgment on Witchet’s disability discrimination claim.

               a. Union Pacific cannot prove its “direct threat” affirmative defense
                  as a matter of law.

       Union Pacific argues that, even if Witchet is a qualified individual, summary

judgment would still be appropriate because Witchet posed a direct threat to the health and

safety of himself and others. However, Union Pacific is unable to prevail on a “direct

threat” affirmative defense in this case, and certainly cannot obtain affirmative summary

judgment on this issue. “A ‘direct threat’ is defined as ‘a significant risk to the health or

safety of others that cannot be eliminated by reasonable accommodation.’” E.E.O.C. v.

Wal-Mart Stores, Inc., 477 F.3d 561, 571 (8th Cir. 2007) (quoting 42 U.S.C. § 12111(3))

(emphasis added). An individualized direct threat analysis is required and must rely on the

“best current medical or other objective evidence in order to protect disabled individuals

from discrimination based on prejudice, stereotypes, or unfounded fear.” Id. (quoting

Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1248 (9th Cir. 1999), citing in turn Bragdon

                                             32
v. Abbott, 524 U.S. 624 (1998) and Sch. Bd. of Nassau County, Fla. v. Arline, 480 U.S. 273

(1987)). The employer has the burden of proof to show direct threat. Id. at 571-72 (internal

citations omitted). “[S]peculation is insufficient to carry [a Defendant’s] burden” to prove

direct threat. Henningson v. City of Blue Earth, 184 F. Supp. 3d 710, 721 (D. Minn. 2016).

An employer’s subjective, good faith belief that an employee poses a direct threat is also

insufficient to support this affirmative defense. Fahey v. Twin City Fan Companies, Ltd.,

994 F. Supp. 2d 1064, 1073 (D.S.D. 2014) (citing Bragdon v. Abbott, 524 U.S. 624, 649

(1998)).

       Here, as also related to the question of whether Witchet was a qualified individual,

the record presents doubt as to whether Union Pacific conducted an individualized analysis

through its FFD process and whether it relied upon the “best current medical and other

objective evidence” when evaluating the alleged risks associated with Witchet’s condition.

Specifically, factual questions exist about Witchet’s actual risk of future sudden

incapacitation at the time of his FFD review, and whether Union Pacific’s assessment of

Witchet’s risk was objectively reasonable considering the best medical and other evidence.

Dr. Holland, Dr. Charbonneau, and Dr. Wilson “receive[ ] no special deference simply

because [they are] health care professional[s].” Bragdon, 524 U.S. at 649.

       As an initial matter, no one affiliated with Union Pacific examined Witchet in

person related to his October 2015 neurological incident. (See Plf. Ex. 1H, Witchet Dep.,

at 174:22-24; 175:10; Plf. Ex. 1E, Holland Dep., at 28:16-17; Plf. Ex. 1D, Charbonneau

Dep., at 29:1-6; Plf. Ex. 1F, Wilson Dep., at 111:11-13.) Witchet’s treating neurologist,

Dr. Rehman, testified that examining a patient with a neurological condition is very

important, and that a doctor gets a better sense of a patient’s condition from examining a



                                            33
patient in-person rather than simply reviewing records. (Plf. Ex. 1B, Rehman Dep., at

98:25-100:14.) Furthermore, the FMCSA Medical Examiner Handbook, the guidance upon

which Union Pacific relied when evaluating Witchet, explicitly states that the Handbook

“provides information and guidance to the medical examiner who performs the commercial

driver medical examination.” (Def. Ex. 2B at 7.)

        Union Pacific’s assessment of Witchet had further flaws. Factual questions exist as

to whether Union Pacific’s unquestioned reliance on the FMCSA guidelines satisfies its

obligation to rely upon the best current medical and other objective evidence. Cf. Bragdon,

524 U.S. at 650-53 (questioning the decisionmaker’s reliance on CDC Guidelines when

assessing level of risk in a direct threat context). Dr. Wilson, for example, testified that the

distinction between one-year and five-year waiting periods articulated in the FMCSA

Handbook for Witchet is “totally arbitrary.” (Plf. Ex. 1F, Wilson Dep., at 60-61.)

Furthermore, both Dr. Wilson and Dr. Rehman indicated that the risk for future seizures is

less when a brain lesion/stroke is small; however, the FMCSA guidelines place no weight

on the size of a lesion/stroke when articulating suggested waiting periods. (See Plf. Ex. 1F,

Wilson Dep., at 61:7-8 (indicating the risk for seizure is less with a small lesion), Plf. Ex.

1B, Rehman Dep., at 72:21-25; cf. Def. Ex. 2B.).

        Furthermore, to the extent the Court endorses application of the FMCSA Handbook

waiting periods, there is a question as to whether Union Pacific applied the correct one. As

Dr. Trangle noted, the FMCSA Handbook lumps TIAs and minor strokes with minimal or

no residual impairment together and prescribes a one-year waiting period. (Plf. Ex. 1C,

Trangle Dep., at 24:14-18; Def. Ex. 2B at p. 160.) By all accounts, if Witchet did, indeed,

have a stroke, he arguably should have been placed in the one-year category. As Dr.



                                              34
Rehman indicated, and Dr. Trangle agreed, the severity of Witchet’s condition – whether

classified as a TIA or a CVA – was minor and presented no negative impact on Witchet’s

ability to perform the duties of a Truck Operator. As Dr. Trangle notes:

                 [Witchet] had a complete workup to quantify the severity of
                 his underlying neurological and cardiovascular, as well as
                 potential pulmonary issues, and this was basically
                 completely negative. He had no fixed brain abnormalities
                 and no persistent impairment or neurological abnormality. It
                 should have reasonably been concluded that he was at very
                 low risk of experiencing sudden incapacitation after a one
                 year waiting period and he should have been able to return
                 to work and to his usual job and activities with no increased
                 peril to himself, his fellow employee or the public.

          (Plf. Ex. 1L, Trangle Rebuttal Expert Report, at 7.) Dr. Rehman also testified that

“in [his] professional opinion, [Witchet] was stable enough to return to work” and that,

when Dr. Rehman last examined Witchet in August 2016, he did not have any permanent

symptoms of a stroke at that time. (Plf. Ex. 1B, Rehman Dep., at 52:4-5; 98:10-14.)

          The uniform nature of Union Pacific’s FFD review and application of restrictions

is further evidenced by Ross’s testimony that restrictions were generally standardized

based on position and general type of medical condition (in this case, a condition that was

deemed to cause “sudden incapacitation”). (Plf. Ex. 1T, Ross Dep., at 35:22-36:18; 38:16-

39:6.) This undercuts the notion that Witchet was given an individualized assessment and

was instead given standardized treatment based on Union Pacific’s determination that he

had suffered a CVA. This further raises a factual question as to whether Union Pacific can

satisfy its direct threat affirmative defense.

    IV.      Witchet’s Unlawful Screening Claim

          Summary judgment is also inappropriate on Witchet’s claim for unlawful screening




                                                 35
under the ADA.7 An employer may not discriminate against an employee by “using

qualification standards, employment tests, or other selection criteria that screen out or tend

to screen out an individual with a disability” unless the standard is “shown to be job-related

. . . and is consistent with business necessity[.]” See 42 U.S.C. § 12112(b)(6). Qualification

standards include “medical, safety and other requirements established by [an employer] as

requirements . . . to be eligible for the position held or desired.” 29 C.F.R. § 1630.2(q).

Union Pacific’s fitness-for-duty and reportable health events policies and, more

specifically, its “one percent standard” for issuing sudden incapacitation restrictions,

violate the aforementioned provision.

         Union Pacific uniformly relies upon a “one percent standard” to determine whether

an employee or applicant’s risk for future sudden incapacitation precludes continued

employment with the railroad. (See e.g., Plf. Ex. 1E, Holland Dep., at 92:13-16; 106:19-

22; 112:2-7.) This standard undoubtedly adversely affects disabled individuals at

disproportionate rates, screening out those with any condition that comes with even a

remote threat.

         In support of its motion on Witchet’s unlawful screening claim, Union Pacific

argues that Witchet must present statistical evidence in order to prove his claim. That is not

settled law. In fact, the preeminent Supreme Court case addressing this type of claim,

Raytheon v. Hernandez, does not articulate a specific statistical evidence requirement. 540

U.S. 44 (2003). Furthermore, the two cases upon which Union Pacific relies in support of

its argument are unpersuasive: Pierce v. Marsh, 859 F.2d 601, 604 (8th Cir. 1988), is a

case addressing disparate impact discrimination under Title VII; Roberts v. City of



7
    Defendant refers to this as Witchet’s Disparate Impact claim. (Def. Mem. at 33.)
                                              36
Chicago, 817 F.3d 561 (7th Cir. 2016), a case addressing a motion to dismiss, does not

articulate a specific requirement for what is necessary to show a “relevant and statistically

significant disparity.”

       The Court should, instead, look to the relevant federal regulations and the ADA

itself to decide Union Pacific’s motion on Witchet’s unlawful screening claim. The text of

both the regulations and the statute makes clear that all that is required for a disparate

impact claim is that a plaintiff identify a practice that screens out or tends to screen out an

individual with a disability. See 42 U.S.C. 12112(b)(6); 29 C.F.R. § 1630, App.

       Relatedly, Union Pacific’s one percent standard was recently addressed in a case

without statistical evidence, Montgomery v. Union Pacific. 2018 WL 6110930, *7 (D. Ariz.

Nov. 21, 2018) (finding a triable issue of fact as to whether Union Pacific utilizes a

qualification standard that screens out disabled individuals). In Montgomery, the Court

determined that “it is a logical inference that non-disabled people are less likely than

disabled people to become suddenly incapacitated. . . . If so, then the 1% policy would

‘tend to screen out an individual with a disability….’” Id. (quoting 42 U.S.C. §

12112(b)(6)).

           a. Union Pacific’s discriminatory qualification standard is not job-related
              or consistent with business necessity.

       Because, at a minimum, factual questions remain as to whether Union Pacific’s one

percent standard unlawfully screens out disabled employees, Defendant has the burden of

proving that the standard satisfies the business necessity affirmative defense. 42 U.S.C. §

12113(a); see also Chevron U.S.A. v. Echazabal, 536 U.S. 73 (2002). To show “job

relatedness,” Union Pacific must demonstrate that its one percent standard “fairly and

accurately measures the individual’s actual ability to perform the essential functions of the


                                              37
job.” Bates, 511 F.3d at 996 (collecting cases and citations). In other words, Union Pacific

must show that the standard is necessary and related to “the specific skills and physical

requirements of the . . . position.” Belk v. Southwestern Bell Tel. Co., 194 F.3d 946, 951

(8th Cir. 1999). Under the ADA, the term “business necessity” is interpreted consistent

with its use in Section 504 of the Rehabilitation Act. 29 C.F.R. § 1630 App. Courts have

held that the “business necessity” standard is “quite high, and is not to be confused with

mere expediency.” Bates, 511 F.3d at 996 (internal quotation marks and citations omitted).

       With respect to job-relatedness, Union Pacific fails to show that its one percent

threshold accurately measures employees’ actual abilities to perform the essential

functions of their positions. While Union Pacific touts its individualized assessments of

employees, the “assessment” only goes so far as to label the employee with a medical

condition and, therefore, a generalized concept of risk. Union Pacific’s FFD process –

driven by this one percent rule – effectively does not look to an employee’s functional

abilities and the intricacies of one’s actual job duties. Furthermore, as Dr. Wilson testified,

there is no way to medically quantify an individual’s specific risk and that there’s a lot of

“uncertainty.” (Plf. Ex. 1F, Wilson Dep., at 78:17-79:3.) That level of uncertainly, at

bottom, calls into question whether this threshold is simply arbitrary or whether it is

appropriately related to the jobs these employees are performing.

       Nor is the one percent standard consistent with business necessity. As an initial

matter, Union Pacific is not legally required to apply the guidelines in the FMCSA

Handbook. As the Handbook itself indicates, “[G]uidelines, such as advisory criteria and

medical conference reports, are recommendations.” (Def. Ex. 2B at                 51; cf. id.

(“Regulations/standards are laws and must be followed.”).) Furthermore, Union Pacific has



                                              38
failed to articulate why this particular standard was necessary, or show the absence of a

different, less discriminatory evaluation criteria for determining whether an employee is

able to perform the essential functions of their position. See Rohr v. Salt River Project

Agriculture Imp. and Power Dist., 555 F.3d 850, 863 (9th Cir. 2003). Union Pacific cannot

show that relying on its hyper-strict one-percent standard is consistent with business

necessity.

         By utilizing its one percent standard across the board for all employees in safety-

sensitive positions, including Witchet, Defendant “asserts a blanket safety-based

qualification standard – beyond the essential job function – that is not mandated by law

[and] screens out or tends to screen out an individual with a disability.” See Littlefield, 195

F.3d at 1159 (quoting Bates, 511 F.3d at 992-93, citing in turn 42 U.S.C. § 12113(a)). As

such, Union Pacific is not entitled to summary judgment on Witchet’s unlawful screening

claim.

                                      CONCLUSION

         Union Pacific discriminated against Witchet when it regarded him as disabled due

to his neurological condition and failed to conduct a proper individualized inquiry prior to

determining that his condition posed a direct threat. Furthermore, Union Pacific’s

discriminatory one percent standard screens out or tends to screen out disabled individuals,

and Union Pacific has not and cannot show that this particular standard is job-related and

consistent with business necessity. Union Pacific’s motion for summary judgment should

therefore be denied for these reasons, and for all other reasons stated herein.




                                              39
Dated: June 5, 2019                          NICHOLS KASTER, PLLLP

                                             s/Lindsey E. Krause
                                             James H. Kaster* (MN #53946)
                                                    kaster@nka.com
                                             David E. Schlesinger* (MN #387009)
                                                    schlesinger@nka.com
                                             Lindsey E. Krause* (MN #398431)
                                                    lkrause@nka.com
                                             4600 IDS Center
                                             80 South 8th Street
                                             Minneapolis, MN 55402
                                             Telephone: (612) 256-3200
                                             Fax: (612) 338-4878
                                             *admitted pro hac vice

                                             ATWOOD, HOLSTEN, BROWN
                                             DEAVER & SPIER, P.C., LLO
                                             Corey L. Stull
                                                    cstull@atwoodlawyers.com
                                             575 Fallbrook Boulevard, Ste. 206
                                             Lincoln, NE 68508
                                             Telephone: (402) 817-2717

                                             ATTORNEYS FOR PLAINTIFF


                            CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the
following:

Scott Parrish Moore
spmoore@bairdholm.com

David P. Kennison
dkennison@bairdholm.com

and I hereby certify that I have mailed by United States Postal Service, postage prepaid,
and email this document to the following non CM/ECF participants: None.

                                                     s/Lindsey E. Krause
                                                     Attorney for Plaintiff




                                            40
